 INTERNATIONALPAPERCOMPANYInternational Paper Company,Long-BellDivisionandJimmie D. Hamilton.Case 26-CA-3499351TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJune 30, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH, BROWN, AND JENKINSOn March 26, 1970, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices but recommendingthat the complaint be dismissed, as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certainotherunfair labor practices.Thereafter,theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint be, and it hereby is,dismissed.ROBERT COHN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Rela-tions Act, as amended (herein the Act), was heardatMalvern,Arkansas, on January 15-16, 1970,pursuant to due notice. The complaint, which wasissued on November 13, 1969,1 on charges filedOctober 6, alleges in substance that InternationalPaper Company, Long-Bell Division (herein theCompany or Respondent), engaged in unfair laborpractices proscribed by Section 8(a)(1) and (3) oftheAct by discharging and/or reprimanding em-ployees because they engaged in union or con-certed activities protected by the Act, and bythreatening employeeswith reprisals for filinggrievances under its contract with United PaperMakers and Paper Workers, AFL-CIO, LocalUnion No. 999 (herein the Union).In itsduly filedanswer, Respondent admitted the jurisdictional al-legations of the complaint, but generally denied thecommission of any unfair labor practices.Prior to the hearin, Respondent filed a "Motionto Hold in Abeyance ' which, in essence, requestedthe Board not to proceed further in the processingof this case because the Company had invoked ar-bitration under the collective-bargaining agreementrespecting the legitimacy of the discharge of the al-leged discriminatee(James Mitchell)herein. In aprehearing ruling, by Trial Examiner Harold X.Summers, such motion was denied. (G. C. Exhs.1(p) and (t).) At the hearing, Respondent reneweditsmotion, which was denied by me essentiallyupon the same grounds as stated in the previousruling, and,in addition, upon being informed in aprehearing conference that both the Charging Partyand the union representative preferred to proceedunder the aegisof theBoardrather than by arbitra-tion.2Upon the entire record in the case, including myobservation of the demeanor of the witnesses,3 Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe complaint alleges, the answer admits, and Ifind that at all times material the Respondent is a'Member Brown joins in adopting the Trial Examiner's recommendationthat the complaint be dismissed but not his reasons therefor Rather, con-sistent with his views more fully articulated in his separate opinion in East-ern Illinois Gas and Securities Company,175 NLRB 639, and cases citedtherein,Member Brown would require that the contractual grievanceprocedures be exhausted,asgrievanceswere filed and processedthereunder and final and binding arbitrationcould havebeeninvoked bythe Union SeealsoDresserIndustrialValve &Instrument Division,DresserIndustries Incorporated,178 N LRB 3 17 (gnevance settled at fourth stepof grievance procedure)'All dateshereinafter refer to the calendar year 1969 unless otherwisespecified' See, e g,WertheimerStores Corp ,107 NLRB 14343As will appear,many of the factual findings herein were made onlyafter an assessment of the credibility of the witnesses This chore of a fact-finder is almost always a difficult and delicate task, and is not less so in thiscase In making these findings, I considered the demeanor of the witnesseswhile testifying, taken with the interest of such witnesses in the outcome ofthe proceedings, "along with the consistency and inherent probability oftestimony" (UniversalCameraCorporationv N L RB, 340 U S 474 )184 NLRB No. 38 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporation doing business in the State of Arkan-sas, with an office and place of business located atMalvern, Arkansas, where it is engaged in themanufactureanddistributionofflakeboardproducts. During an annual period, Respondent, inthe course and conduct of its business operations,sold and shipped from the above location productsvalued in excess of $50,000 directly to pointslocated outside the State of Arkansas.Based upon the foregoing facts, I find, as Respon-dent admits, that Respondent is now, and has beenat all times material, an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and Ifind thatthe Union is now,and has been at all timesmaterial,a labor organization within the meaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs previously noted, Respondent is engaged at itsMalvern, Arkansas, plant in the manufacture offlakeboard, which is apparently board made fromwood scraps and filings, mixed withglue (resin)under pressure. It commenced operations aboutMarch 1968, and reached a complement of approx-imately 100 production employees. On July 11,1968, pursuant to election procedures under Sec-tion 9 of the Act, the Union was certified as thecollective-bargainingrepresentativeofRespon-dent's production and maintenance employees.4 Onor about November 15, 1968, Respondent enteredinto a contract with the Union covering said em-ployees, such contract extending to August 1, 1971.The contract contains,interalia,a grievanceprocedureterminatingin arbitration. (Art. XVIII.)B.The Alleged Independent Violations of Section8(a)(1) of the Act1.By William ScottThe complaint, as amended at the hearing, al-legesthat Scott, the plant superintendent and anadmitted supervisor, during the latter part of June,at the Malvern plant, "threatened an employee thatanother employee would be discharged becausesaid employee had previously filed a grievance."The facts giving rise to this allegation are not es-sentially in dispute and may be summarized as fol-lows: Superintendent Scott had been a participantCases 26-RC-3138 and 26-RC-3142Although this concession wouldappearto constitutea victory for theUnion,the latter was not entirely satisfiedbecause Scott refused toapologize to Jackson as had been requested in the grievance Neverthe-less, the Union,recognizingthatthe next step in theprocedure wasin the negotiations leading up to the contract withthe Union. On the basis of an asserted understand-ing made in the negotiations, Scott took the posi-tion, as respects the grievance procedure, that aunion steward did not have the right under the con-tract to file a grievance on behalf of another em-ployeewithout the consent of that employee.When, in June, a union steward named Jacksonfiled a grievance on behalf of an employee namedBrooks alleging, in substance, that Brooks had beenconstructively discharged, Scott went to the pres-ident of ' the Union, James Cranford, and told himthat if he (Cranford) didn't get Jackson "straight-ened out" that he (Scott) was going to do some"straightening out" on his own-"that that wasa good way for a man to go out the front gate."Cranford took issue with Scott on the question ofwhether Jackson had a right to file the grievanceunder the circumstances. This led to the filing of agrievance by Jackson against Scott for making theabove threat to Cranford. (G. C. Exh. 5.) Thislatter grievance (No. 48) was eventually resolved atthe fourth step of the grievance procedure. At thatmeeting, the Company receded from its previousposition and "acknowledge[d] that a shop stewardor committeeman can initiate a grievance withoutthe signature of an aggrieved." (G. C. Exh. 7.)52.By Melvin Loy6The complaint alleges that Loy, an admitted su-pervisor, on or about October 20, threatened anemployee with reprisals because the employee hadpreviously filed a grievance. In support of this al-legation, counsel for the General Counsel offeredthe testimony of employee Tedford Smith, amachine operator in the finishing department whoworked on the first shift. In October, Smith filed agrievance against his foreman, Bill Glasco, becausethe latter brought a saw operator from another sec-tionof the department to perform Simth's jobrather than allowing Smith to work overtime. In aconversation between Smith and Glasco prior tothe filing of the grievance, Glasco took the positionthat, under the contract, it was entirely within hisright to place the man on the job in the mannerstated.Subsequently, on or about October 20,Smith was in Loy's office in connection with his du-ties, and a discussion of this grievance ensued.According to Smith's testimony, Loy said, "If thisis the kind of stuff you all are going to hand me, Iam going to make it hard on you, start writingreprimands." Smith responded that he would ratherwithdraw the grievance than to "make it hard" onthe other men, ,to-which Loy responded that hethought that would be the thing to do-for Smith totalk it over with the union president. Whereupon,arbitration and that this would be costly, allowed the matter to drop'The propername of this person appears as corrected by an amendmentto the complaint at the hearing In the complaint,the name appears MelvinLloyd INTERNATIONALPAPERCOMPANY353Loy handed the grievance to Smith and the lattertore it up the following day.Loy, awitness for Respondent,categorically de-niedmaking the above-quoted threatening state-ment to Smith.He testified that Union PresidentCranford had Witten up the grievance,had securedSmith'ssignature,and had presenteditto Loy.Loy's version of his conversation with Smith on Oc-tober 20 was that Smith felt that the Company wasnot justified in allowing a saw operator to do amachine operator'swork in order to avoid payingovertime.Loy told Smith that the contractsustained the Company's action and that he "feltlike that the grievance was unjust,just as much soas it would for me to give him [Smith]a reprimandfor putting a bad board in." Accordingto Loy'stestimony,Smith then stated that since he (Smith)had not written the grievance,itcould be torn upand thrown away.Whereupon,Loy handed thegrievance to Smith who took it and put it in hispocket.On the following evening, Smith,in Loy'spresence,tore it and threw it in the waste basket.3.Conclusions as to alleged Section 8(a)(1)violationsIt is well established that the filing of grievances,constituting attempts to implement the provisionsof a collective-bargaining agreement,are concertedactivities protected by Section 7 of the Act.' It fol-lows that any interference with the exercise of suchactivities, such as a threat to discipline for filingthem,would constitute a violation of Section8(a)(1) of the Act.'As respects the June incident, the Respondent'sagent admittedly made a threat respecting the filingof a grievance by a shop steward, but contendedthat such was based on good-faith belief that suchconduct by a steward without the consent orauthority of an aggrieved employee was not withinthe contemplation of the grievance procedure inthe contract,since itwas contrary to anagreementmade with the Union during negotiations.Ordinarily, a violation of Section 8(a)(1) doesnot turn upon the employer's motive or whether therestraint or coercion succeeded or failed. "The testiswhether the employerengaged inconduct which,itmay reasonably be said, tends to interfere withfree exercise of employee rights under the Act. "9However, the fact that the threat was based upon apredicate of good faith plus the fact that the Com-pany later receded from its earlier position are cer-tainly circumstancesto be considered on the issueof whether a remedial order is warranted.The question of whether a violation occurred asrespects the October incident depends upon an as-sessment of the credibility of witnesses Smith andLoy. This resolution has been exceedingly difficult,but I am inclined to credit Smith. Such resolution isbased not only on demeanor considerations, butalso upon a consideration of the probabilities of thesituation. That is to say, Loy's version of the con-versationwith Smith on October 20 is certainlyplausible, but I am impressed by the fact that Smiththought it necessary and desirable not only torefrain from pursuing the grievance he signed, butto physically destroy it in the presence of Loy andother witnesses. This conduct appears to reflect adesire to assureLoy thatthere was no doubt that he(Smith) did not intend to prosecute the grievanceso that Loy would not feel compelled to carry outhis threat of recrimination against the other men inthe department.Under all circumstances, I find the threat by Loyto Smith, on October 20, to constitute a violation ofSection 8(a)(1) of the Act. However, in view of thefact that I am, for reasons discussed,infra,recom-mending the dismissal of the Section 8(a)(3) al-legations, and the Company had receded from itsposition which gave rise to the June threat (therebymaking a repetition of that threat unlikely), in thelightof other record evidence (including Resp.Exh. 15 consisting of some 90 grievances filed,some of which reached arbitration)reflecting an at-mosphere of freedom of voicing complaints andutilizationof the grievance procedure by em-ployees, I find that it would not serve a useful pur-pose to recommend a remedial order on this one in-cident,based as it is on a pure credibility finding.toC. The Alleged Discriminatory Discharge of JamesMitchellThe complaint alleges that on or about Sep-tember 11 Respondent issued written reprimands toemployees Phillip Williams and James Mitchell, anddischarged the latter, because these employees fileda grievance in furtherance of union or protected ac-tivities.Respondent, while admittin& the fact that itissued written reprimands to these individuals, andthat it discharged Mitchell as aforesaid, claims thatithad just cause for the discharge and that thereprimand issued toWilliamswas thereafterrevoked during the grievance procedure."James Mitchell was employed by the Companyon March 11, 1968, as a painter on constructionwork- He worked in that capacity for about 3months when he was transferred to a position clas-sified as utility man. The principal responsibility of' SeeNew York TrapRockCorporation,148 NLRB374, 375'Mitchell Transport, Inc,152 NLRB 1220 American FreightwaysCompany,Inc,124 NLRB146, 14710 See Stop&Shop,Inc,161 NLRB75, 80,affd sub nomMachaby v.N L R B,377 F 2d 59(C A1), International HarvesterCompany, 180NLRB 103811Subsequently, in October,Williams was killed as a result of an ac-cident in the plant12There are 10 spray guns to each blending machine, These guns sprayresin and wax into the blending machine which carries the material to makethe flakeboards If the spray guns are not working properly(becomeclogged), no glue is sprayed upon the material which makes the board andtherefore may cause a "blown" board 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDa person in that classification is to see that thestorage tanks of resin (glue) and wax are kept full,tomake sure that the spray guns on the blendingmachines are spraying properly,12 and to relieve, forshort periods of time, the forming station operatorand the press operator. His immediate supervisorwhile on this job was Cletus Ivy, a foreman.He worked as utilityman untilFebruary 1969,when he bid on and secured a job as a formingmachine operator under Supervisor Wayne Har-graves. He worked at that job until August 1969,when he was discharged by Leroy Jordan, a highersupervisor. This discharge resulted from an accu-mulationof writtenwarningswhich Mitchell hadreceived during the course of his employment. 13 Afew months before the August discharge, Mitchellhad bid to go back to his utility job because, as heput it, he felt that if he made one more mistake hewouldbedischarged.Following theAugustdischarge,Mitchell filed a grievance and, as aresult, he was returned to work on September 3 asa utility man under Foreman Ivy.14Mitchell worked as the only utility man on thesecond shift until September 10, when an incidentoccurred which gave rise to the discharge which isthe subject of this proceeding. He described the cir-cumstances leading to the discharge as follows:My job was after I relieved [the press andforming station] operators I was going back tocheck the tanks, I met the foreman half-wayand he said I had some guns that wasn't spray-ing and I told him I was going back to checkthem out and he got one of the guys off thefloor to take the guns off, anyway I was work-ing on one gun and Cletus [Ivy] was workingon the other one.15Following this incident,Williams and Mitchellsigned a grievance against Ivy for performing unitwork, such grievance having been written for themby Jimmie Hamilton, the press operator and aunion steward.Ivy's version of the incident is that at approxi-mately 10:30 p.m.,16 hewas walking back near theblenders and observed Mitchell filling the resintanks. Ivy noticed that of the 10 spray guns on theblending machine,8 were not operating.He calledthis to the attention of Mitchell who was less than10 feet from the guns at that time.Mitchell cameover and rubbed the end of the nozzles of the gunsand then went back and proceeded to fill the tanks.After a few minutes, Ivy told him a second timethat he had better notify the forming machineoperator to shut the blender down because the noz-zleswere not spraying and instructed Mitchell toclean the guns.At that point Mitchell notified the operator toshut off the blender. Ivy then secured Phillip Wil-liams, the laborer, to help Mitchell clean the guns.Ivy himself screwed a nozzle off the gun and tookthe jet out to see what the trouble was anddiscovered there was a resin buildup in the gun noz-zle.He handed the gun back to the men and toldthem to clean it off. After he checked the guns, hewent back to his office; Mitchell and Williams con-tinued to work. The blending machine was notturned on again for at least the remainder of theshift; i.e., until 11 p.m.'7Ivy returned to his office and, according to histestimony, commenced writing out a reprimand forMitchell, for he had determined at that time todischarge Mitchell for the dereliction's because heknew that Mitchell had accumulated sufficientreprimands in his personnel folder to warrant thedischarge.Prior to the end of the shift, Ivy went back to theshop and asked Mitchell if he had cleaned all thejets in the guns and the latter replied that he had;whereupon, Ivy screwed a nozzle off one of themand checked the jet and found that he had notcleaned it as Ivy had instructed him to do. Ivydirected him to take it apart again and clean it.At the end of the shift,PressOperator and UnionSteward Jimmie Hamilton went into Ivy's office tofile his report respecting the operation of the pressmachine, and while there handed the grievance ofMitchell and Williams to Foreman Ivy.19 At thattime, according to Ivy's testimony, he had alreadycommenced filling out the written reprimand toMitchell but did not mention this to Hamilton. Hetold Hamilton, as he observed the grievance whichHamilton had handed him, that the men had notfollowed the grievance procedure.20 Hamilton saidthat the men did not have to do so because he" The collective-bargaining agreement specifies that the "accumulationof three written warnings [respecting specified conduct] will result indischarge " (Reap Exh 1, p 19 ) The General Counsel does not contendthat the August discharge or any of the written reprimands leading up to itwere discriminatorily motivated1' It is clear that a principal factor in Respondent's decision to changeMitchell's discharge to a disciplinary layoff was that he had previously bidto return to the "less demanding job" of utility man but "was unable to doso for reasons not of his own making" However, Plant Manager Saun-ders emphasized that "The written reprimand continues in force andremains as part of Mitchell's record " (Resp Exh 2 )1DThe other person who Ivy "got off the floor" was a laborer, Phillip Wil-liams18Mitchell placed the time earlier-at approximately 8 30 p in How-ever, company records (Resp Exhs 3, 5, 6, and 7) appear to corroborateIvy I find thatthe incidentoccurrednear the time he stated"Company recordsindicate that it was not turned on again until afterthe commencementof the thirdshift,or until 11 43 p in that evening"The specific deficiency,as describedby Ivy,was Mitchell's failure toobserve that the guns were not spraying and, further,not promptly notify-ing the forming machine operator to shut down the blender11G C Exh 2 Thetext of the grievance is "working on glue nozzle-taking them apart and cleaning them."20 Step I of the grievance procedure (art XVIII) StatesAn earnest effort shall be made to settle the complaint informallybetween the employee and/or his representative and his foremanFailing settlement in this manner, the procedure then requires thatthe complaint be reduced to writing and submitted to the foremanwithin 5 working days INTERNATIONALPAPERCOMPANY(Hamilton) had warned Ivy many times about doingunit work.21The following day-September II-Ivy com-pleted writing out Mitchell's reprimand, as follows:lows:Failing to perform your duties as utility man on9/10/69 at 10:30 for ... letting the coreblender run with only two resin guns spraying.At no time can this [be] tolerated. You havebeen warned of this matter several times be-fore, when you were given supervision on thematter and instructions. You took it [to] beviolation in behalf to which I had full authority[sic];thinking this you filed a grievancewithout confiding in me of your disagreement.Doing this you violated article XVIII, step 1 al-so.22Ivy also filled out a reprimand for Williamsbecause the latter did not follow step 1 of thegrievance procedure.At approximately 5 p.m. on September 11Foreman Ivy advised Superintendent Scott of whathad occurred the precedingevening,and of thedecisions Ivy reached respecting the sanctions to beimposed on the two employees. Scott testified thathe, too, was aware of Mitchell's accumulated repri-mands and that he advised Ivy to "handle the thingthe way you feel it should be done and I will backyou up." When Ivy told Scott that Mitchell andWilliams had filed a grievance against him for per-forming unit work, Scott replied that "they are try-ing to bluff you out of terminating Mitchell becausewe all know this is his terminal reprimand."24At the end of the second shift on September 11,Ivy called Hamilton, Mitchell, and Williams into hisoffice and gave Mitchell and Williams their repri-mands.Mitchell acknowledged the receipt of hisdocument,butWilliamsdidnot.ThiswasMitchell's last day of work for the Respondent.On September 15, Mitchell filed a grievance al-leging discrimination with respect to the discharge,asking reinstatement and backpay. (G. C. Exh. 4.jAt a first-step grievance meeting held on thegrievance on September 17, the Company offeredto void the reprimand given Williams and that sec-tion of the reprimand given Mitchell relating to thegrievance procedure. However, the Company tookthe position that since "the basic premise on whichthe grievance given Mr. Mitchell [was] that of not21The fact of whether Hamiltonactually warnedIvy prior tothis incidentis deniedby Ivy,and I am inclinedto credit him Aside fromdemeanor con-siderations, Hamilton did not impress me as being one who would be reluc-tant to file grievances against Ivy or any otherforeman forperforming unitwork ifsuch were the case Yet I note(Resp Exh 15)that only onegrievancewas filed (No 30, dated April 5, 1969)prior to the incident inquestion, claiming a violationof thecontractby virtueof a forman per-forming unitwork,and the foreman in this instance was not named Asimilar grievancefiledagainst Ivy does appear as grievance No 82 datedDecember17, 1969, whichis apparently the one referred to in Hamilton'stestimony.In any event,Iquestion whether,assuming Hamilton hadwarned Ivy about performing unit workprior to theincident in question,such would operate as to waive the employees'duty tocomply with thecontractual provisions355satisfactorily performing the job of utility man, [it]is valid and remains in effect." (G. C. Exh. 8.) Thispositionof the Company remained constantthroughout the subsequent meetings between thecompany and union representatives concerning thisgrievance. However, according to the testimony ofUnion Representatives Francis, Woodall, and Cran-ford, Superintendent Scott stated during the thirdstep of the grievance meeting that Ivy had come tohim quite upset over the fact that the two em-ployees had filed a grievance against him and hewanted to give these two employees reprimands;and that Scott advised Ivy to discharge Mitchellbecause his work record was not very good anyway,and to give Williams a reprimand since he was in-volved in filing the grievance. Scott denied makingthis statement, but I credit General Counsel's wit-nesses since,in addition to demeanor considera-tions, the statements are mutually corroborativeand were not denied by Plant Manager Saunders,who was also present at the meeting.Analysis and Concluding FindingsThe issue here is, as Respondent states in itsbrief, "clearly defined"; i.e., whether Mitchell wasdischarged for filing a grievance or for the accumu-lation of written reprimands sufficient in number towarrant discharge pursuant to contractual provi-sions.This issue is ofttimes more easily stated thanapplied, and appears to be particularly so in the in-stant case. The task is to ascertain, after a con-sideration of all the facts in the record, the "real"or "motivating" reason for the discharge.25 In aconsideration of the record, however, it is well set-tled that the concurrent existence of legitimategrounds for discharge is not sufficient for a validdefense if the termination was in fact caused byunion activities.26 However,"engaging inprotected,concerted activity, such as the filing of contractualgrievances, does not perforce immunize employeesagainstdischarge for legitimate reasons."27Assessing the facts in this case against the forego-ing principles, thereis nodoubt that on September10 Mitchell was vulnerable to discharge by virtue ofhis accumulation of previous written warnings ofderelictions concerning which there is no conten-tionof discriminatorymotive on the part ofRespondent. There also appears to be little basis for°GCExh3" Ivy testified that he telephoned Scott at his home the preceding even-ing at the end of the shift However,Scott did not recall any such telephonecall:'Union Steward Hamiltontestifiedthat the same afternoon Scott toldhim, when Hamilton had complainedto Scottabout the latter's doingrepair work,that "you guys are goingto hearfrom that grievanceyou filedon Cletus last night " Such testimony being uncontradicted on the record, Icredit it25See Price Brothers Co, 175 N LRB 277, enforcement denied 422 F 2d452(C A 6,1970)zsTopeka Discount, Inc,181 N LRB 17 See also NL R B v Ace CombCo,342F2d841(CA 8)27Mitchell Transport,Inc,152 NLRB122, 123 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDa claim that Mitchell did not, by his conduct onthat evening, place himself in a position whereanother reprimand was warranted. Thus, when itwas called to his attention that 8 of 10 spray gunson the blender were not operating, prompt and effi-cient action was dictated. Yet the most the recordindicates thatMitchell did was to walk over andwipe off the nozzles of the guns and return to hisprior occupation without ascertaining whether ornot such perfunctory action remedied the situation.Ivy waited several more minutes before directingMitchell a second time to notify the forming stationoperator to shut off the machine. Moreover, the un-denied testimony of Ivy indicates that Mitchell andWilliams did not properly clean the guns after theycommenced working on them.It isnot for this TrialExaminer to say that a reprimand was not in orderfor engaging in such negligent and inefficient con-duct.Furthermore, there is no evidence in therecord to show that other utility men had previ-ously engaged in similar conduct without beingdisciplined therefor. Ivy testified that this was notthe first dereliction that he had noticed respectingMitchell's work habits since the latter returned tohis supervision on or about September 3, and hehad spoken to Mitchell on several occasions aboutthis but that "it did not do any good." No doubtIvy, knowing that the next written reprimand wouldresult in discharge pursuant to the provisions of thecontract, hesitated before taking such strong ac-tion.But, in the light of Mitchell's past workrecord, one cannot say that it was precipitate.Mitchell, having placed himself in a positionwhere a discharge was clearly warranted, could notbe "immunized" by the filing of a contractualgrievance. Although the record leaves some roomfor doubt as to whether Ivy actually reached a finaldetermination to discharge Mitchell prior to thetime the grievance was filed, I cannot say that Ivywould not have taken such action had the grievancenot been filed.28There can be no gain saying the fact that Ivy didnot cherish the grievance being filed "against him,"such being clearly a challenge to and a rebuke ofhisauthority.But the factremainsthat thegrievance was lodged contrary to the prescriptionsof the grievance procedure in the contract, i.e.,without having been previously discussed with theforeman '29 and the plant manager had only recentlyadmonished both union and management represen-tatives to make an earnest effort to comply withthis provision in order to improve the grievancerecord in the plant. (Resp. Exh. 8.) Thus it isreasonable to infer that the subject was fresh uponIvy's mind and that he was sensitive about it.The written reprimand itself reflects an attitudeon the part of Ivy that he consideredthe substan-tive dereliction as the primaryreason for its is-suance and that the filing of the grievance withoutprior consultation was"also"objectionable con-duct.While it might have been better practice andmorein accord with Respondent's policies to havemerly handed the grievance back tothe unionstewardas havingbeen improperly filed,30 the ancil-lary position in which Ivy placed the subject matterrelatingto the filing of thegrievance reflects an at-titude on the part of Ivy that such was subordinateto the principalreasonfor thereprimand.In finding a failure of the preponderance ofevidence to establish the violation on this issue, Iam impressed by the lack of evidence which wouldtend to showunion animuson the part of Respon-dent. There is noallegationor proof in the recordthat Respondent fought the Union either before or-ganizationor since certification. 31 Nor is there anycontention or evidence that Respondent had anyanimus againstMitchell because he was unduly ag-gressiverespecting the presentation of grievances.32The record evidence does not support, in myview, the contention that the discharge in questioncan be said to have a reasonable tendency torestrainor coerce employees from exercising theirprotected right to grieve, subject to the limitationsof the contract. In the first place, the reference tofailure to comply with step 1 of the grievanceprocedure in both the Mitchell and Williamsgrievances was rescinded by the Company duringthe grievance procedure; and, secondly, the recordreflects that both before and after the incident inquestion,many grievances had been filed andprocessed including one against Ivy for performingunitwork, which was resolved at the third step ofthe grievance.In view of all the foregoing, I find and concludethat the General Counsel has failed to prove, by apreponderance of the evidence on the record as awhole, that Respondent violated the Act bydischargingMitchell and issuing a reprimand toWilliams on September 10. In view of my findingshereinabove respecting the independent Section8(a)(1) allegations, I will recommend that the com-plaint be dismissed in its entirety.Upon the foregoing findings of fact and upon theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act." See, e g,Olympic Delivery Service, Inc, dlblaRocketMessenger Ser-vice, 167 NLRB 252,255" The General Counsel has not attacked this contractual limitation upona Section 7 right, i e , the right to file a grievance under a collective-bar-gainingagreement Although I have not been directed to any authority onthe point, the limitation would seem to be an entirely reasonable one, andin accord with the policies of the Act" The record reflects an incident wherein Union President Cranfordfileda grievancedirectlywith Plant Manager Saunders who subsequentlyreturned it to him as being improperly filed" SeePrice Brothers Company,supra" Cf. BowmanTransportation, Incorporated,134 NLRB 1419, 1420 INTERNATIONALPAPERCOMPANY3572.TheUnion is a labor organization within theRECOMMENDED ORDERmeaning of Section2(5) of the Act.3.Respondent has not engaged in the unfairIt is ordered that the complaint be, and the samelabor practices alleged in the complaint.is hereby, dismissed in its entirety.427-835 0 - 74 - 24